Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a CIP of 16/570,555, filed on 09/13/2019, which claim benefit of US Provisional patent applications 62/730,890, filed on 09/13/2018, and 62/870,472, filed on 07/03/2019.
Claims 1-2, 4, 7-8, 11, 13, 16-17 and 20 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 12/10/2021), Applicants filed a response and an amendment on March 11, 2022, amending claims 1, 4, 7, 11, 13, and 16, canceling claims 3, 5-6, 9-10, 12, 14-15 and 18-19, and adding new claim 20 is acknowledged. 
Claims 11, 13, 16 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 4, 7-8 and 20 are present for examination.

Applicants' arguments filed on March 11, 2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.




Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 1-2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1 and 2 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 1 and 2 under 35 U.S.C. 102(a)(1/2) based upon a public use or sale or other public availability of the invention as anticipated by Zhang et al. (CRISPR enzymes and systems. US 9,790,490 B2, issued on 10/17/2017, claim priority of 62/181,739, filed on 06/18/2015), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Election/Restriction/Rejoinder
Claims 1, 2, 4, 7-8 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11, 13, 16 and 17 are directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 09/02/2021 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II (claims 1, 2, 4, 7-8, 11, 13, 16-17 and 20) as set forth in the Office action mailed on 09/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1, 2, 4, 7-8, 11, 13, 16-17 and 20 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a variant Cas12 protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant Cas12 protein having increased DNA cleavage selectivity relative to a corresponding wild type Cas12 protein, wherein the modified BH region increases the DNA cleavage selectivity of the variant Cas 12 protein relative to the DNA cleavage selectivity of the corresponding wild type Cas12 protein, and wherein the modified BH region comprises at least one amino acid substitution relative to the corresponding wild type Cas12 protein, and wherein the at least one amino acid substitution in the modified BH region comprises a substitution in any one or more of amino acid positions 956, 957, 961, 962, 969, and 970, wherein said amino acid positions are numbered relative to a Francisella tularensis novicida Cas12a (FnCas12a) protein set forth in of the amino acid sequence SEQ ID NO:1, and wherein the variant Casl2a protein has at least 90% identity to SEQ ID NO: 1. The prior art does not teach a variant Cas12 protein, comprising: a nuclease (NUC) lobe, a recognition (REC) lobe, and a modified bridge helix (BH) region joining the NUC lobe and the REC lobe, the variant Cas12 protein having increased DNA cleavage selectivity relative to a corresponding wild type Cas12 protein, wherein the modified BH region increases the DNA cleavage selectivity of the variant Cas 12 protein relative to the DNA cleavage selectivity of the corresponding wild type Cas12 protein, and wherein the modified BH region comprises at least one amino acid substitution relative to the corresponding wild type Cas12 protein, and wherein the at least one amino acid substitution in the modified BH region comprises a substitution in any one or more of amino acid positions 956, 957, 961, 962, 969, and 970, wherein said amino acid positions are numbered relative to a Francisella tularensis novicida Cas12a (FnCas12a) protein set forth in of the amino acid sequence SEQ ID NO:1, and wherein the variant Casl2a protein has at least 90% identity to SEQ ID NO: 1, in view of amendment to the claims and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656